Citation Nr: 0110221	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post operative 
residuals of right knee injury, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



REMAND

The appellant served on active duty from April 1979 to 
February 1987.  This matter came before the Board of 
Veterans' Appeals (the Board) on appeal from a March 2000 
rating decision of the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied an 
increased evaluation for service connected right knee 
disability.

Furthermore, during his VA examination in February 2000, the 
appellant referenced having had a private x-ray study of his 
right knee in the last 6 months.  This x-ray study is not of 
record and has not been requested.  Therefore, remand is also 
necessary to obtain this x-ray study and any other private 
medical evidence bearing upon the appellant's claim for 
increase.  

Lastly, we note that the appellant's representative argues 
that the appellant's knee disorder should be evaluated 
separately based upon the presence of arthritis and 
instability as required by VAOPGCPREC 23-97 (July 1, 1997).  
The RO should addressed this element of the claim in the 
readjudication that follows.

In view of the above, and with consideration of the VA's duty 
to assist and notice obligations set out in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), the Board believes remand is necessary.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for his right knee since 
January 1995.  After securing the 
necessary authorization, where necessary, 
the RO should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder and, 
in particular, the private x-ray study 
reference by the appellant during his 
February 2000 VA examination and any VA 
treatment records dated since December 
1995.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

3.  The RO should prepare a document that 
complies with the opinions of the General 
Counsel regarding the evaluations of the 
knee.  The decision should explain the 
basis of the decision and the use of 
diagnostic code 5257.  The RO should 
clearly establish whether the veteran has 
instability and subluxation to a moderate 
degree.  If there is limited motion, that 
should be separately rated.  If the 
incorrect diagnostic code has been used, 
that should be corrected in an 
appropriate document.  See, VAOPGCPREC 
23-97 (July 1, 1997).  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.

4.  The veteran is invited to submit 
evidence disclosing the degree of the 
knee impairment.  The best evidence would 
be a medical opinion reflecting the 
presence or absence of limitation of 
function or limitation of motion and the 
presence or absence of subluxation or 
instability.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


